Case 3:17-cv-00988-SRU Document 38-2 Filed 11/13/18 Page 1 of 2




                        EXHIBIT B
      Case 3:17-cv-00988-SRU Document 38-2 Filed 11/13/18 Page 2 of 2




GEORGE S. MOORE, RYAN DAVID MOORE &
HELENA COLEMAN-MOORE
Claimants

V.

COUNTRY MOTORS II, INC.
dlbla BOB’S BUICK GMC OF MILFORD
Defendant

             SUPPLEMENTAL ARBITER’S AWARD RE: ATE ORNEYS’ FEES

     The undersigned arbiter, having reviewed the submissions of both counsel in the above-

referenced matter and having further considered the arguments of counsel, hereby awards

attorneys’ fees to the plaintiffs in the amount of $13,750.

     The award of attorneys’ fees is mandatory based upon the plaintiffs’ success on the merits of

their claims pursuant to the Equal Credit Opportunity Act (“ECOA”). Plaintiffs claimed $27,000

in attorneys’ fees in connection with the prosecution of this case. Defendant claimed many of

the charges were not “reasonable”, itemizing specific examples. Based upon a comprehensive

review of the billing provided by Plaintiffs’ counsel, the undersigned reduced the fees based

upon the following: time being billed by multiple parties; intra-firm or intra-office

communications that were billed by multiple parties; and/or communications regarding logistics,

scheduling, dates and status of matters. Further, to the extent that the fees pertained to the

motion(s) for sanctions filed in the federal action, the fees were not awarded as the undersigned

did not find that they were not necessary to prevail on the merits of the claims pursuant to the

ECOA.




                                                      Richard P. Renehan
                                                      Commissioner of the Superior Court
